1

2

3
                               UNITED STATES DISTRICT COURT
4
                                      DISTRICT OF NEVADA
5

6
      MONTRAIL D. SMITH,                              Case No. 2:15-cv-00487-KJD-VCF
7
            Petitioner,
8                                                     ORDER GRANTING MOTION FOR
             v.                                       EXTENSION OF TIME (ECF NO. 79)
9

10    BRIAN E. WILLIAMS, SR., et al.,
11          Respondents.
12

13

14          In this habeas corpus action, after a 70-day extension of time, the petitioner,
15   Montrail D. Smith, represented by appointed counsel, was due to respond to
16   Respondents’ motion to dismiss (ECF No. 72, filed September 18, 2019) by
17   January 27, 2020. See Order entered April 24, 2019 (ECF No. 68) (60 days for
18   response); Order entered January 7, 2020 (ECF No. 78) (70-day extension of time).
19          On January 27, 2020, Smith filed a motion for extension of time (ECF No. 79),
20   requesting a second extension of time, of 60 days, to March 27, 2020. Smith’s counsel
21   states that this extension of time is necessary because she wishes to await the
22   completion of discovery in another case, which discovery may have an impact on her
23   response to the motion to dismiss in this case. Respondents do not oppose the motion
24   for extension of time.
25          The Court finds that Smith’s motion for extension of time is made in good faith
26   and not solely for the purpose of delay, and that there is good cause for the extension of
27   time requested.
28
                                                  1
1              IT IS THEREFORE ORDERED that Petitioner’s motion for extension of time

2    (ECF No. 79) is GRANTED. Petitioner will have until and including March 27, 2020, to

3    file his response to the motion to dismiss.

4              IT IS FURTHER ORDERED that, in all other respects, the schedule for further

5    proceedings set forth in the order entered April 24, 2019 (ECF No. 68) will remain in

6    effect.

7

8                                      January
                           30 day of ______________________,
               DATED THIS ___                                2020.
9

10
                                                       KENT J. DAWSON,
11                                                     UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                   2
